[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Melissa Jefferson, appeals the judgment of the Hamilton County Court of Common Pleas sentencing her to a term of incarceration for theft. For the following reasons, we affirm the trial court's judgment.
Jefferson was charged with writing three counterfeit checks, in the total amount of $1836.61, to Provident Bank. She entered a no-contest plea to a single count of theft pursuant to R.C. 2913.02(A)(3), a felony of the fifth degree. The trial court found her guilty and sentenced her to ten months' incarceration.
In a single assignment of error, Jefferson argues that the trial court erred in sentencing her to the term of incarceration. We disagree. The trial court made the requisite statutory findings for imposing a prison term and for imposing greater than the minimum term of incarceration.1
Although Jefferson argues that the trial court failed to take into consideration her expression of remorse, her successful participation in a drug rehabilitation program, and her eligibility for intensely supervised community control, the record does not support her argument. The transcript of the sentencing hearing indicates that the trial court took all mitigating factors into consideration but found that they were outweighed by the seriousness of the offense and the fact that Jefferson had served two previous prison terms in California. We find no error in the trial court's sentence, and we hereby overrule the assignment of error.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Sundermann, JJ.
1 See, generally, State v. Edmonson (1999), 86 Ohio St.3d 324,715 N.E.2d 131.